           Case 3:19-cr-00208-CCC Document 11 Filed 07/02/19 Page 1 of 3



                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 3:19-CR-0208
                                            :
               v.                           :   (Chief Judge Conner)
                                            :
WILLIAM L. COURTRIGHT,                      :
                                            :
                     Defendant              :

                                        ORDER

      AND NOW, this 2nd day of July, 2019, the court having accepted the

defendant’s plea of guilty in the above-captioned criminal action on today’s date,

and having orally from the bench directed the preparation of a presentence report

and set the date for a presentence conference and the defendant’s sentencing, and

in accordance with Local Rule of Court 32.1 which is incorporated herein in full, it

is hereby ORDERED that the following schedule shall govern presentence and

sentencing proceedings in this action:

      1.       Disclosure of Initial Presentence Report. The probation officer shall,
               within 56 days of the date of this order, disclose the presentence
               report to the defendant, the defendant’s counsel, and counsel for the
               government.

      2.       Objections to Initial Presentence Report. The parties shall, within 14
               days after disclosure of the initial presentence report, communicate in
               writing to the probation officer, and to each other, any objections to
               the presentence report.

      3.       Disclosure of Final Presentence Report. The probation officer shall,
               at least 28 days before the presentence conference, submit the final
               presentence report to the court, together with an addendum setting
               forth any unresolved objections, the grounds for those objections, and
               the probation officer’s comments on the objections.
     Case 3:19-cr-00208-CCC Document 11 Filed 07/02/19 Page 2 of 3



4.       Presentence Conference. The court shall initiate a presentence
         telephonic conference call with all counsel and the United States
         Probation Office at 10:00 a.m. on Thursday, November 7, 2019. In the
         event there are no objections to the final presentence report, the court
         may, at its discretion, cancel the presentence telephonic conference.

         a.    Prior to the presentence telephonic conference:

                i.    Counsel shall confer for the purpose of reaching an
                      amicable resolution of any pending objections to the
                      presentence report and shall discuss possible stipulations
                      or agreements as to any disputed facts.
               ii.    Following counsel’s conference, the defendant’s counsel
                      shall confer with the defendant regarding any unresolved
                      objections and any possible stipulations or agreements.
              iii.    No such conference shall be required in the absence of
                      pending objections, issues, or disputed facts (e.g., amount
                      of loss).

         b.    During the presentence telephonic conference, the parties shall
               inform the court of:

                i.    Any resolutions to pending objections.
               ii.    Any unresolved pending objections.
              iii.    Any stipulations or agreements as to disputed facts.
              iv.     Any witnesses to be called and/or evidence to be
                      presented during sentencing.
               v.     Any forthcoming motions for departure by the
                      government.
              vi.     Any other matters pertaining to sentencing.

5.       Sentencing Memoranda, Motions for Departure, and Character
         Letters.

         a.    The defendant shall file a sentencing memorandum, at least
               14 days before the presentence conference, addressing any
               pending objections to the presentence report and any specific
               requests for downward departure under the sentencing
               guidelines, citing to applicable and controlling law.




                                      2
     Case 3:19-cr-00208-CCC Document 11 Filed 07/02/19 Page 3 of 3



         b.    The government shall file a responsive sentencing
               memorandum, at least 7 days before the presentence
               conference, addressing any pending objections to the
               presentence report and any specific requests for departure
               under the sentencing guidelines, citing to applicable and
               controlling law.

         c.    No sentencing memoranda shall be required in the event there
               are no outstanding objections or departure requests and the
               parties only wish to advocate appropriate considerations under
               18 U.S.C. § 3553(a).

         d.    The government shall exercise best efforts to file any motion for
               departure based on substantial assistance pursuant to U.S.S.G.
               § 5K1.1 at least 3 days before the presentence conference.

         e.    Defense counsel shall exercise best efforts to submit character
               letters at least 3 days before the presentence conference.
               Character letters shall be sent to the probation officer for
               submission to the court and shall not be submitted directly to
               the court.

6.       Sentencing in the above-captioned action shall commence at
         10:30 a.m. on Thursday, November 14, 2019, in a courtroom to be
         determined by the Clerk of Court, at the William J. Nealon Federal
         Building and Courthouse, 235 North Washington Avenue, Scranton,
         Pennsylvania.


                                         S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner, Chief Judge
                                         United States District Court
                                         Middle District of Pennsylvania
